
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 216
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2011
			Mr. McDermott
			 submitted the following resolution; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives regarding the importance of increasing the funding of Job
		  Corps, AmeriCorps, and the Peace Corps.
	
	
		Whereas Job Corps was created in 1964 under President
			 Lyndon Johnson as part of his administration’s war on
			 poverty;
		Whereas Job Corps is an education and training program
			 that helps young people learn skills for a successful career, earn a high
			 school diploma or GED, and find and keep a good job;
		Whereas, since its inception, Job Corps has served
			 approximately 60,000 young people annually at Job Corps Centers throughout the
			 Nation, and Job Corps has trained more than 2.5 million participants;
		Whereas the Peace Corps was created in 1961 under
			 President John F. Kennedy to permit people to exercise more fully their
			 responsibilities in the great common cause of world development;
		Whereas Peace Corps participants are focused on grassroots
			 community development working with local community partners to improve those
			 communities and generate goodwill among citizens of different nations;
		Whereas there have been more than 200,000 Peace Corps
			 participants since its inception, and there were more than 13,500 applicants in
			 2010, but fewer than 6,750 were accepted due to funding limits;
		Whereas AmeriCorps was created under President Bill
			 Clinton as part of the National and Community Service Trust Act of 1993;
		Whereas more than 85,000 participants join AmeriCorps
			 annually, and more than 637,000 have served since its inception;
		Whereas, while the recession that began in 2007 has
			 impacted workers of every age and level of experience, the damage that is being
			 wrought on young people attempting to begin their careers is
			 devastating;
		Whereas these 3 programs should be part of the overall
			 plan to stimulate and encourage job creation, as they are proven programs that
			 provide skills, training, and a modicum of income to tens of thousands of young
			 people who are entering the job market;
		Whereas all 3 programs have generated bipartisan support
			 in the Congress and among Democratic and Republican administrations;
		Whereas it is critical that young Americans, who will be
			 the future of our Nation and the world, have opportunities to be a part of the
			 workforce in a meaningful way as they begin their careers;
		Whereas these programs can provide opportunities for
			 thousands of young people, but doubling the funding for these programs from
			 their 2009 levels for the remainder of fiscal year 2011 and for fiscal year
			 2012, will vastly expand the programs, and will help communities and developing
			 community partners all over the world; and
		Whereas a greater investment in Job Corps, Peace Corps,
			 and AmeriCorps will be an investment in young people and an investment in the
			 future: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that appropriations for fiscal years 2011 and 2012 should
			 be—
			(1)$3,400,000,000 for Job Corps;
			(2)$1,830,000,000 for
			 AmeriCorps; and
			(3)$892,000,000 for
			 the Peace Corps.
			
